           Case 4:20-cr-00232-LPR Document 20 Filed 09/14/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION


UNITED STATES OF AMERICA                                                              PLAINTIFF

v.                                   NO. 4:20-CR-00232-001 LPR

LARANDA KAY RUIZ                                                                      DEFENDANT

                                       AMENDED ORDER

        The above entitled cause came on for hearing September 10, 2020 on the government’s

superseding petition to revoke the supervised release previously granted this defendant in the

United States District Court for the Eastern District of Arkansas. A judgment in this matter was

entered revoking the defendant’s supervised release and sentencing defendant to a term of

fourteen months imprisonment in the custody of the Bureau of Prisons. The judgment did not

identify a recommended facility for the defendant to serve her imprisonment. The Court requests

adding the recommendation that defendant be incarcerated at FCI Aliceville in Alabama.

        IT IS THEREFORE ORDERED that the Judgment & Commitment in the above matter hereby is

amended to add the recommendation that defendant, Laranda Kay Ruiz, be incarcerated at FCI Aliceville,

and that all other terms and conditions of defendant’s Judgment and Commitment shall remain unchanged

and in full force and effect.

        DATED this 14th day of September 2020.



                                                      ________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE
